DETAILED ACTION
In Continuation filed on 6/15/2022 Claims 73-92 are pending. Claims 83-92 are withdrawn, and Claims 73-82 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/8/2021, 8/6/2021, and 6/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
	Claim 78 recites “wherein said phase-space transformation is a translation operation”. The Examiner is interpreting “translation operation” as the mathematical operation (Specification, [00141]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 81 recites the limitation "said second shape".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 73-82 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 73 recites computer processing a computer representation of a 3D object to generate a plurality of parts, and using the generated parts to generate printing instruction for the 3D object.
The limitation of computer processing a computer representation of a 3D object to generate a plurality of parts, as drafted, in a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Furthermore, nothing in the claim element precludes the step from practically being performed in the mind. For example, “processing” and “generating” in the context of this claim encompasses the user manually generate the printing instruction for the 3D object. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using the generated parts to generate printing instruction for the 3D object. However, generate printing instruction is recited at a high-level of generality (i.e., applying the abstract idea generally) such that it amounts no more than merely applying the exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the generated parts to generate printing instruction for the 3D object amounts to no more than mere applying the exception. Mere applying an exception cannot provide an inventive concept. The claim is not patent eligible. 
Claims 74-82 depend on claim 73 and are rejected for the same reasons above, the additional limitations (generating, using, transformation, translation, selecting) recited in the claims are directed to an abstract idea without significantly more (see the explanation provided for claim 73 above).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 73-75 and 80 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210170690 (“Gupta et al.”).
Regarding claim 73, Gupta et al. teaches a method for processing a computer representation of a three- dimensional (3D) object ([0005], “a method of embedding an identifying feature into an additively-manufactured part”), comprising:
(a) computer processing said computer representation of said 3D object to generate a first plurality of parts of said 3D object ([0066], “splitting an image of an identifying feature into a plurality of segments 1901”), wherein said first plurality of parts have different volumes (Fig. 10C, the segments have different volumes); 
(b) computer processing said first plurality of parts to yield a second plurality of parts that have substantially identical volumes ([0066], “generating a CAD model of the identifying feature with each of the plurality of segments positioned in a different layer of the CAD model 1902, incorporating the CAD model of the identifying feature into a CAD model of an additively-manufactured part 1903” Gupta et al. teaches generating a second plurality of parts that have substantially identical volumes because the CAD model of an additively-manufactured part 1903 is generated from the CAD model of the identifying feature. Since they are corresponding to the same segment of the 3D object, they have identical volumes); 
And (c) using said second plurality of parts to generate printing instructions for generating said 3D object ([0066], “using the CAD model of the additively-manufactured part 1904”).
Regarding claim 74, Gupta et al. teaches using said printing instructions to print said 3D object ([0066], “printing an additively-manufactured part containing a three-dimensional representation of the identifying feature, using the CAD model of the additively-manufactured part 1904”).
Regarding claim 75, Gupta et al. teaches said 3D object is printed by polymerizing a medium ([0083], “printed using VeroClear transparent photopolymer”) in accordance with said printing instructions ([0066], “printing an additively-manufactured part containing a three-dimensional representation of the identifying feature, using the CAD model of the additively-manufactured part 1904”).
Regarding claim 80, Gupta et al. teaches a shape of a part of said first plurality of parts and a shape of a part of said second plurality of parts are selected in accordance with the compactness of each shape ([0065], “based on the size and position of the position detection features, a grid size is determined in order to translate or down-sample the pixel resolution of the taken image into the feature size of the original code” Gupta et al. teaches selecting each plurality of parts based on the size of the part).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210170690 (“Gupta et al.”) in view of US 20190193330 (“Chen et al.”).
	Regarding claim 76, Gupta et al. does not teach said second plurality of parts is part of a holographic representation of said 3D object.
	Chen et al. teaches a method of printing 3D object ([0004]), wherein the plurality of parts of the printing instruction is part of a holographic representation of said 3D object ([0047], “the CAD model of the London Bridge is decomposed into a point array; each point in space corresponds to a specific binary hologram”).
	Gupta et al. and Chen et al. are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing instruction in Gupta et al. to incorporate a holographic representation of a 3D object as taught by Chen et al., because trajectories can be easily planned by arbitrarily arrange the hologram sequence (Chen et al., [0047]).
Claims 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210170690 (“Gupta et al.”) in view of US 20190193330 (“Chen et al.”), further in view of Holography in Phase Space (“Testorf et al.”). 
Regarding claim 77, Gupta et al. does not teach generating a phase-space hologram by applying a phase-space transformation to said first plurality of parts.
Chen et al. teaches generating a holographic representation of the 3D object ([0047]), but does not teach applying a phase-space transformation in order to generate the holographic representation. 
Testorf et al. teaches a method of generating a holographic representation of an image by phase-space transformation (Fig. 2, “Phase-space diagram of Gabor inline holography”). 
Testorf et al. and Chen et al. are both considered to be analogous to the claimed invention because they are both pertinent to the problem of using computer processing to generate holography. It would be obvious to one with ordinary skill in the art before the effective filing date to modify the transformation method in Chen et al. to phase-space transformation as taught by Testorf et al., because the phase-space analysis helps apply off-axis holography to a larger class of recording configurations (Testorf et al., Page A71, Paragraph 2).
Regarding claim 78, Gupta et al. does not teach a phase-space transformation is a translation operation.
Chen et al. teaches generating a holographic representation of the 3D object ([0047]), but does not teach applying a phase-space transformation in order to generate the holographic representation. 
Testorf et al. teaches a method of generating a holographic representation of an image by phase-space transformation (Fig. 2, “Phase-space diagram of Gabor inline holography”), wherein the phase-space transformation is a translation operation (Page A71, Paragraph 3, “The term PSO refers to a set of techniques and mathematical tools that characterize optical signals based on a joint representation of signal properties and spectral properties”).
It would be obvious to one with ordinary skill in the art before the effective filing date to modify the transformation method in Chen et al. to phase-space transformation as taught by Testorf et al., because the phase-space analysis helps apply off-axis holography to a larger class of recording configurations (Testorf et al., Page A71, Paragraph 2).
Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210170690 (“Gupta et al.”) in view of US 20050251083 (“Carr-Brendel et al.”).
Regarding claim 79, Gupta et al. does not teach the 3D object is an amorphous 3D object.
 Carr-Brendel et al. teaches a method of printing a 3D object ([0097], “methods of forming three-dimensional macro-architecture can be used, for example holographic lithography, stereolithography, microstereolithography”), wherein the 3D object is an amorphous 3D object ([0120], “The macro-architecture 36 shown in FIG. 3 is substantially amorphous”).
Gupta et al. and Carr-Brendel et al. are both considered to be analogous to the claimed invention because they are in same field of additive manufacturing. It would be obvious to one with ordinary skill in the art before the effective filing date to modify the method in Gupta et al. to incorporate printing an amorphous 3D object as taught by Carr-Brendel et al., because it is known in the prior art and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.
Claim 81 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210170690 (“Gupta et al.”) in view of US 20210031456 (“Thayer et al.”).
Regarding claim 81, Gupta et al. does not teach the shape of the part of the first plurality of parts and the shape of the part of the second plurality of parts are selected through a clustering algorithm. 
Thayer et al. teaches a method to generate instructions to print 3D object, wherein the shape of each part of the 3D object is selected through a clustering algorithm ([0056], “the learning algorithm facilitates machine learning so that the 3D printer or bioprinter can quantify, compare, and/or adjust the printing instructions based on the measured printed structure characteristics”; [0058], “the learning algorithm can be a classification algorithm such as hierarchical clustering, k means clustering…”).
Gupta et al. and Thayer et al. are both considered to be analogous to the claimed invention because they are both pertinent to the problem of generating printing instruction for printing 3D object. It would be obvious to one with ordinary skill in the art before the effective filing date to modify the selection method for shape in Gupta et al. to incorporate a clustering algorithm for the selecting process as taught by Thayer et al., in order to generate a better printing structure that is more closely resembling the structure defined by the user (Thayer et al., [0056]).
Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210170690 (“Gupta et al.”) in view of US 20160236415 (“Rothenberg”).
Regarding claim 82, Gupta et al. does not teach the second plurality of parts interlock.
Rothenberg teaches a 3D printing method, comprising computer processing the 3D object into a plurality of parts ([0064], “obtaining at least one 3-D scan of a 3-D surface and/or a surface design to be at least partially covered by the seamless mesh, demarcating a portion of the obtained 3-D scan and/or surface design as an input shape for the seamless mesh”), wherein the plurality of parts interlock ([0064], “base shape connects to its neighbor can change from interlocking to interconnecting”). 
Gupta et al. and Rothenberg are both considered to be analogous to the claimed invention because they are both pertinent to the problem of generating printing instruction for printing 3D object. It would be obvious to one with ordinary skill in the art before the effective filing date to modify the printing method in Gupta et al. to incorporate computer processing the 3D object into a plurality of parts which are interlocking with neighbors as taught by Rothenberg, because it is known in the prior art and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744